Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2016

                                      No. 04-15-00820-CV

           IN THE ESTATE OF STEPHEN EVERETT KOONTZ, DECEASED,

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000048
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellee’s brief was due on June 9, 2016. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed first motion for an extension of time to file the brief until July
9, 2016, see id. R. 10.5(b).
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due on July 9,
2016.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court